—Judgment, Supreme Court, New York County (Dorothy Cropper, J., at hearing; Paul Bookson, J., at plea and sentence), rendered November 14, 1995, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s guilty plea was knowing, intelligent and voluntary, and defendant received meaningful representation. Although much of the People’s evidence had been suppressed, the People had other evidence upon which to proceed. We therefore reject defendant’s claim that counsel’s failure to move to dismiss the indictment, and his permitting defendant to enter a plea, constituted ineffective assistance of counsel. Defendant’s plea forecloses review of his other claims (People v Taylor, 65 NY2d 1). Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.